Mr. Presiding Justice Baker delivered the opinion of the court. It is clear that the decree appealed from must be reversed. The averment that the mortgaged premises were conveyed to appellant, “ who assumed and agreed to pay” the indebtedness secured by the trust deed, is but an averment of a conclusion and not a sufficient averment of fact on which to base a deficiency decree against him. Thompson v. Dearborn, 107 Ill. 87; Baer v. Knewitz, 39 Ill. App. 470; Boisot v. Chandler, 82 Ill. App. 261. . The only evidence offered for the purpose of showing that appellant Had assumed or agreed to pay the mortgage debt, was a certified copy of a recorded deed to him of the premises, which contained the usual assumption clause. This evidence would not be sufficient to support a deficiency decree against the grantee, under a bill containing the necessary averments. To ''support such a decree the evidence must show that the deed was delivered to and accepted by the grantee, or that he, in some other manner, assented to the assumption clause in the deed. The production of a certified copy of a recorded deed to a grantee does not prove the delivery of the original deed to him, nor its acceptance by him. Thompson v. Dearborn, supra; Bay v. Williams, 112 Ill. 91-94. The decree of the Circuit Court will be reversed and the cause remanded. Reversed, and remanded.